DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 17 and 22 is/are rejected under 35 U.S.C. 102(a(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Buck et al. (9,257,778).
Buck et al. discloses substantially an electrical connector, comprising: a first insulative member (432); a plurality of terminals (450) supported by the first insulative member and disposed in a row along a row direction, wherein each terminal of the plurality of terminals comprises a first end, a mounting end, and an intermediate portion joining the first end to the mounting end; and a compressible lossy member (490) disposed in a recess of the first insulative member, the compressible lossy member comprising a body portion elongated in the row direction and projections (494, 495) extending from the body portion, wherein: the projections of the compressible lossy member project toward and make contact with surfaces of first terminals of the plurality of terminals such that the projections are in a state of compression (see entire disclosure, especially to figures 28-29). Should further issue arise, minor variations to Buck et al. are deemed as being obvious design choice or optimization due to size, shape, arrangement of parts and/or that are due to old and well-known use or practice for one of ordinary skill in the art. For example, regarding the use of a second insulative member configured to couple to the first insulative member for compressing the lossy member there-between would have been a matter of obvious design choice for one of ordinary skill since it is well-known in the prior art to provide a two-piece lead-frame housing (see McNamara et al. (8,657,627) in the next paragraph rejection).
Claim(s) 1-7, 17 and 22-27 is/are rejected under 35 U.S.C. 102(a(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over McNamara et al. (8,657,627).
Regarding claims 1-7, 17 and 22, McNamara et al. discloses substantially an electrical connector, comprising: a first and second insulative members (200 X, Y); a plurality of terminals (225-245 X, Y) supported by the first insulative members and disposed in a row along a row direction, wherein each terminal of the plurality of terminals comprises a first end, a mounting end, and an intermediate portion joining the first end to the mounting end; and a compressible lossy member (270) disposed in a recess of the first insulative member, the compressible lossy member comprising a body portion elongated in the row direction and projections extending from the body portion, wherein: the projections of the compressible lossy member project toward and make contact with surfaces of first terminals of the plurality of terminals such that the projections are in a state of compression (See entire disclosure, especially to figures 2A-D and claim 10).
Regarding claims 23-27, McNamara et al. discloses substantially a method of manufacturing an electrical connector, the method comprising: placing a lossy member (270) comprising a body portion and a plurality of projections extending from the body portion proximate a first insulative member (200X); and forming an assembly by coupling the first insulative member and a second insulative member (200Y) so that the lossy member is compressed between the first insulative member and the second insulative member. Forming the first insulative member and the second insulative member by molding the first insulative member and second insulative member around terminals (225-245 X, Y) configured to make electrical contact with terminals of a mating electrical connector. Should further issue arise, minor variations to McNamara et al. are deemed as being obvious design choice or optimization due to size, shape, arrangement of parts and/or that are due to old and well-known use or practice for one of ordinary skill in the art. For example, regarding the height dimensions of the body portion of the lossy member before and/or after being compressed are deemed as being obvious design choice or optimization due to size, shape for one of ordinary skill in the art when practicing the invention.
Allowable Subject Matter
10.	Claims 8-16 and 18-21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.







11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM M NGUYEN whose telephone number is (571)272-2096. The examiner can normally be reached Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							       /KHIEM M NGUYEN/                                                                                                     Primary Examiner, Art Unit 2831